ORDER
PER CURIAM.
The suggestions for rehearing en banc of Security National Bank and the Comptroller of the Currency have been circulated to the full Court. A majority of the judges of the court in regular active service have not voted in favor thereof. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that the suggestions are denied.
Chief Judge SPOTTSWOOD W. ROBINSON, III, and Circuit Judge WALD did not participate in this order.
A dissenting statement of Circuit Judge SCALIA, joined by Circuit Judges BORK and STARR, is attached.
Prior Report: 577 F.Supp. 252 (D.C.D.C.1983), aff'd. 758 F.2d 739 (D.C.Cir.1985).